Citation Nr: 1515832	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-17 346	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for fibromyalgia, to include the residuals of a right ankle injury.  



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty from September 1982 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has recharacterized the issue on appeal to more accurately reflect the Veteran's intentions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

 The Veteran asserts that she twisted her leg at the end of basic training, and that she thereafter has continued to experience swelling of her ankles and legs.  See, e.g., December 2010 claim; October 2011 notice of disagreement.  Her service treatment records show that in October 1982, she complained of swelling and pain in both feet for the past week, and physical examination revealed right Achilles tendon tenderness, and an assessment of stress syndrome.  Post service private treatment records show that she was diagnosed with fibromyalgia in March 2011.  See March 2011 Dr. J. Alloway report.  

The Veteran was provided a VA examination in June 2011.  The Veteran was diagnosed with chronic right ankle sprain and fibromyalgia.  The examiner opined that it was less likely than not that the chronic right ankle sprain and fibromyalgia were a continuation of the Achilles tendon injury shown while in service.  The rationale included that it was not medically rational that either would be caused by an ankle injury.  

In her May 2013 VA Form 9, the Veteran reported that her doctor told her that her fibromyalgia can develop from a sprain or fall or a break, and she denied any major fall in the past 30 years.  She is competent to report what her physician reportedly told her.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, the Veteran reported in February 2014 correspondence that she left the work force in February 2010 and was diagnosed with 100 percent disability due to her fibromyalgia.  The Veteran did not indicate who awarded her "100 percent disability," but it is reasonable to conclude that it was the Social Security Administration (SSA).  Any medical records considered in connection with her disability benefits awarded on the basis of fibromyalgia are clearly relevant to this claim.  As such, the Board must remand this case to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Finally, a January 2014 private treatment record diagnosed the Veteran with a fractured distal fibula.  As such may be relevant to the Veteran's claim, any additional VA or private treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following actions:

1. The RO should request that the Veteran identify any outstanding VA or private treatment records pertaining to her fibromyalgia, to specifically include records from Dr. J. Alloway, Dr. G. Jones, and the physician that opined her fibromyalgia could develop from a sprain, fall or break in service.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment records and associate them with the claims file.  

2. The RO should clarify from where the Veteran is receiving "100 percent disability" because of her fibromyalgia and request such records.  Even if the Veteran does not respond, request any complete SSA records pertaining to the Veteran, to include all medical records considered in any determination on a claim for SSA disability benefits.  If such records are unavailable, it must be so certified for the record (with an explanation of the reason why they are unavailable).  

3. After the above has been completed, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of the Veteran's fibromyalgia and whether she has any residuals of the in-service right Achilles tendon tenderness.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should state whether the Veteran has any residuals of the October 1982 in-service right Achilles tendon tenderness and assessment of stress syndrome.  The examiner should further provide an opinion as to whether it is at least as likely as not that her fibromyalgia is related to or had its onset in service, to include as a residual of the October 1982 in-service right Achilles tendon tenderness and assessment of stress syndrome.  The examiner should specifically opine as to whether the Veteran's fibromyalgia is at least as likely as not related to a fall on her knees during active service, and her complaints of swelling and pain in her legs and ankles.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4. Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




